DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 01/10/2022, with respect to claims 1- have been fully considered and are persuasive.  The rejections of previous office action has been withdrawn.  Upon further searches and considerations, claims 1, 3-4, 7-16, 18-19, and 22-36 are allowed.  Regarding claim 1 and 16, none of prior arts individually or in combination disclose the concept of claim limitation “identifying segments of the second episode of video content that are to be skipped during playback of the second episode of video content to a user following playback of the first episode of video content to the user; and adjusting respective start/stop time boundaries of the identified segments of the second episode that are to be skipped based on playback commands applied to the video content during playback.”
Allowable Subject Matter
Claims 1, 3-4, 7-16, 18-19, and 22-36 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425